Title: To John Adams from Alexander Townsend, 13 May 1816
From: Townsend, Alexander
To: Adams, John


				
					Venerable Sir,
					Boston 13th. May 1816.
				
				I have it in contemplation to devote a portion of my leisure to Recollections of the Life of Samuel Dexter. Any facts, public anecdotes, or pertinent data you may be good enough to supply, wd. be a tribute of respect to his memory, I am well aware, your heart and hand are both open to pay. I add only as apology for a stranger’s application, that obligation indeed wd. thus be conferred on, Sir, your respectful friend and very humble and devoted Servant,
				
					Alexr. Townsend.
				
				
			